IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:18CR014
Plaintiff, : Judge Walter H. Rice
v.
NATHAN PERKINS,

Defendant.

FINAL ORDER OF FORFEITURE

Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the
record, the Court HEREBY FINDS THAT:

On July 1, 2019, the Court entered a Notation Order sustaining the United States’ Motion
for Preliminary Order of Forfeiture for the forfeiture of a Makarov, model M, 9x18mm caliber
pistol bearing Serial Number EW8733 (the “subject property”) pursuant to 18 U.S.C. § 924(d)(1)
and 28 U.S.C. § 2461(c). The defendant had an interest in the subject property.

The United States gave electronic notice through the CM/ECF notification system of the
Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not
object to the forfeiture.

On November 4, 2019, the Court held the defendant’s sentencing hearing and announced
the forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit
the subject property to the United States.

The United States published notice of this forfeiture action and of its intent to dispose of
the subject property in accordance with the law on an official internet government forfeiture site

(www.forfeiture.gov) for at least 30 consecutive days, beginning on July 2, 2019.
The United States did not send direct written notice of the forfeiture because no person or
entity reasonably appeared to be a potential claimant with standing to contest the forfeiture of the
subject property in the ancillary proceeding.

No person or entity has filed a timely petition with the Court asserting any interest in the
subject property or objecting to its proposed forfeiture.

THEREFORE, IT IS HEREBY ORDERED THAT:

Le All right, title, and interest in the subject property is condemned and forfeited to the
United States under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and no right, title, or interest
shall remain in any other person or entity.

a The United States shall dispose of the subject property in accordance with the law.

3. The United States District Court shall retain jurisdiction in the case for the purpose
of enforcing this Final Order of Forfeiture.

SO ORDERED: .
Dated: 2-241 -LO LR Ff WED

WALTER H. RICE :
UNITED STATES DISTRICT JUDGE

 
